UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-2302



ELIZABETH MEBANE,

                                               Plaintiff - Appellant,

          versus


THE PHOENIX COMPANIES, INCORPORATED; PHOENIX
HOME LIFE MUTUAL INSURANCE COMPANY, a/k/a
Phoenix Life Insurance Company,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CA-03-195-1)


Submitted:   March 11, 2004                 Decided:   March 17, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter T. Johnson, Jr., LAW OFFICE OF WALTER T. JOHNSON, JR.,
Greensboro, North Carolina, for Appellant. William E. Freeman,
John A. Zaloom, MOORE & VAN ALLEN, P.L.L.C., Durham, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Elizabeth    Mebane   appeals   the   district   court’s   order

dismissing her breach of contract action as untimely under the

statute of limitations.    We have reviewed the record and find no

reversible error.     Absent exceptional circumstances not present

here, issues not raised before the district court are beyond the

scope of appellate review.      Muth v. United States, 1 F.3d 246, 250

(4th Cir. 1993).    Accordingly, we affirm for the reasons stated by

the district court. See Mebane v. Phoenix Companies, Inc., No. CA-

03-195-1 (M.D.N.C. Sept. 16, 2003). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




                                  - 2 -